                  Case 1:18-cv-06811-VEC Document 58
                                                  57 Filed 07/20/20 Page 1 of 2
                                                                              1
                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                   LAW OFFICES OF                      DOC #:
                                           JARED M. LEFKOWITZ                          DATE FILED: 07/20/2020

1001 Avenue of the Americas                                                                         Tel (212) 682-1440
11th Floor                                                                                          Fax (917) 591-8991
New York, NY 10018                                                                            JML@JMLefkowitzLaw.com

                                                        July 20, 2020



                                                                     MEMO ENDORSED
        Hon. Valerie Caproni
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square, Room 240
        New York, NY 10007

                        Re:     Almanzar v. Millenium Hotels
                                Case No. 18 cv 06811

        Dear Judge Caproni:

                 I represent the Plaintiff in this employment discrimination case (age and disability). This
        letter is submitted for two purposes.

                First, to respectfully request that the Court order Defendant to provide to Plaintiff a printable
        and downloadable copy of his deposition transcript. Many months ago, prior to the currently pending
        motion for summary judgment, Defendant provided to me by email a PDF copy of the transcript
        which is password protected so that I can read it but cannot print it or upload any part of it as an
        exhibit on the Court’s ECF system. I have made the request of defense counsel verbally and in
        writing many times over the past eight or nine months for a printable and downloadable transcript,
        to no avail, and so I now seek Court assistance.

               Second, I learned last week that my client Roberto Almanzar passed away on June 11, 2020.
        His daughter (who is an attorney) is in the process of seeking the appropriate limited letters of
        administration in the surrogates court, and at the appropriate time I will be making a substitution
        application under Rule 25(a)(1).



                                                        Respectfully Submitted,

                                                        /S/
                                                        Jared Lefkowitz
          Case 1:18-cv-06811-VEC Document 58 Filed 07/20/20 Page 2 of 2

Defense counsel is directed to provide a copy of Plaintiff's deposition transcript that is capable of
being uploaded to ECF, no later than July 22, 2020. The Court, however, notes Plaintiff's counsel's
lack of diligence in submitting a completed declaration; even if opposing counsel was unresponsive,
he should have raised the issue promptly with the Court, rather than waiting for a reminder from
chambers as to his incomplete declaration. Additionally, any number of free software also could
have removed the password protection from the transcript.

Due to Mr. Almanzar's passing, the action is hereby STAYED for 90 days pursuant to Rule 25(a)(1).
If no motion for substitution is filed on or before October 19, 2020, the action will be immediately
dismissed. See Fed. R. Civ. P. 25(a)(1) ("If the motion is not made within 90 days after service of a
statement noting the death, the action by or against the decedent must be dismissed.").

The Clerk of Court is respectfully directed to stay the case and all pending motions.

SO ORDERED.                   Date: 07/20/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
